    Case 20-10268 Doc    23 Filed 10/14/20 Entered                           10/14/20 16:14:41
              Desc    Main Document           Page                          1 of 16



                         UNITED STATES BANKRUPTCY COURT
                               DISTRICT OF VERMONT

IN RE:                                                         )
                                                               )
CORPORATION OF SOUTHERN                                        )       Case No. 20-10268-cab
VERMONT COLLEGE, INC.                                          )       Chapter 7
                      Debtor.                                  )


   TRUSTEE’S APPLICATION FOR ENTRY OF AN ORDER AUTHORIZING THE
 RETENTION AND EMPLOYMENT OF KEEN SUMMIT CAPITAL PARTNERS LLC
 AND TPW REAL ESTATE LLC AS REAL ESTATE ADVISOR AND REAL ESTATE
     BROKER TO THE ESTATE AND FOR ASSUMPTION OF PRE-PETITION
  RETENTION AGREEMENT WITH TURNOVER OF DEPOSIT TO TRUSTEE AND
  REQUEST FOR HEARING ON SHORTENED NOTICE AND FOR ALTERNATIVE
                       LOCATION OF HEARING


TO:       HONORABLE COLLEEN A. BROWN, U.S. Bankruptcy Judge:

          The Application of Raymond J. Obuchowski, Esq. respectfully represents:


          1.     Applicant is the duly appointed and acting Trustee of the above-named Debtor’s

estate.



          2.     Applicant respectfully requests entry of an order, substantially in the form attached

hereto as Exhibit 1 (the “Proposed Order”), (a) authorizing the employment and retention of Keen-

Summit Capital Partners LLC (“Keen”) and TPW Real Estate LLC (“TPW”) to serve as the

Trustee’s real estate advisors and broker in connection with this chapter 7 case, effective to the

date of the filing of this Application, and effectively for the assumption of the pre-petition

executory contract being the Retention Agreement, dated April 10, 2019, on the terms and

conditions set forth in the retention agreement between the Southern Vermont College, Chapter 7
       Case 20-10268 Doc    23 Filed 10/14/20 Entered                                   10/14/20 16:14:41
                 Desc    Main Document           Page                                  2 of 16



Debtor, and Keen & TPW, executed as of April 17 & 18, 2019 (the “Retention Agreement”)1, and

as extended on January 23, 2020, copies of which are attached hereto as Exhibit 2 and Exhibit 2-

a; (b) approving the terms of Keen and TPW’s employment and retention, including the proposed

Transaction Fees (as defined below), and waiver of certain information requirements; and (c)

granting related relief, as more fully described below. In support of this Application, the Debtor

submits the declaration of Matthew Bordwin (the “Bordwin Declaration”), and Paul Carraccio (the

“Carraccio Declaration”) attached hereto as Exhibit 3-1 & Exhibit 3-2. In further support of the

Application, the Debtor respectfully states as follows:

                                                 BACKGROUND



           3.       The Debtor, Corporation of Southern Vermont College, Inc., (“SVC”) is the entity

which operated Southern Vermont College, as located in Bennington, Vermont until the cessation

of operations as a college in mid-2019. There are three parcels of property which are generally the

Main Campus located at 982 Mansion Drive, Bennington, Vermont (“Campus”); the Wagner or

Gate House, located at 897 Monument Drive, Bennington, Vermont (“Gate House”); and the Art

Center, located at 44 Gypsy Lane, Bennington, Vermont (“Art Center”) which are owned by the

Debtor. A further description of the properties is set forth in the Marketing Brochure prepared by

Keen/TPW attached hereto as Exhibit 4. With the anticipated closure, the College engaged the

services of Keen/TPW to assist in the marketing and sale of the Debtor’s properties per the

Retention Agreement of April 2019, and as extended in January 2020 through December 31, 2020,

the extension is attached hereto as Exhibit – 2-a. From date to date after April 2019 through the

date of the filing of this case on August 24, 2020, Keen/TPW provided the marketing and



1
    Capitalized terms not otherwise defined herein shall have the meaning ascribed in the Retention Agreement.
   Case 20-10268 Doc    23 Filed 10/14/20 Entered                        10/14/20 16:14:41
             Desc    Main Document           Page                       3 of 16



brokerage services under the Retention Agreement. As a result of those efforts, Keen/TPW assisted

in bringing a potential Purchaser for the Campus property which a Purchase and Sale Agreement

/ Occupany Agreement (“Perlstein Contract”) were entered on June 22, 2020 with Moshe Perlstein

of Zichron Chaim of Livingston Manor, New York. The Debtor initially filed its Chapter 7

voluntary petition (Case No. 20-10212) on June 28, 2020, which case was dismissed without

prejudice, and was subsequently re-filed on August 24, 2020 (the “Petition Date”).



       4.     The Trustee/Applicant believes that until a sale is approved of the Perlstein

contract, or to another higher and better offer under the procedures for sale of the property as

required under 11 U.S.C. Section 363, the continued services of Keen/TPW are necessary and

beneficial to the Estate. Keen/TPW has performed and continues to perform under the Retention

Agreement, and upon closing will have earned the Compensation due under the Retention

Agreement.



       5.     The Trustee has conferred and reached agreement with the first mortgage holder,

Community Bank, as to the employment of Keen/TPW. Community Bank consents to both the

employment by the Trustee, and the assumption of the pre-petition Retention Agreement, and also

agrees that the compensation/commission due at closing will be paid through the first proceeds of

sale, and not by any funds paid to the Estate under any “Carve Out” agreement. Keen/TPW has

agreed to contribute $25,000 of the compensation/commission as to be paid under the Retention

Agreement toward the Carve Out paid to the Estate separate and apart from any agreement between

the Estate and Community Bank. Keen/TPW is presently in possession and holding a deposit of
       Case 20-10268 Doc    23 Filed 10/14/20 Entered                                   10/14/20 16:14:41
                 Desc    Main Document           Page                                  4 of 16



$300,000 as part of the Perlstein contract, which upon approval of the employment and assumption

of the Retention Agreement shall be turned over and delivered to the Trustee.




                                        JURISDICTION AND VENUE



           6.       This Court has jurisdiction to consider this matter pursuant to 28 U.S.C. §§ 157 and

1334. This is a core proceeding pursuant to 28 U.S.C. § 157(b)(2). Venue is proper before this

Court pursuant to 28 U.S.C. §§ 1408 and 1409. The statutory bases for the relief requested herein

are sections 105(a), 327(a), 328(a), 330 and 331 of the Bankruptcy Code, and Rules 2014 and 2016

of the Federal Rules of Bankruptcy Procedure (the “Bankruptcy Rules”).

                                            RELIEF REQUESTED



           7.       By this Application, the Trustee seeks entry of the Proposed Order, substantially in

the form attached hereto as Exhibit A, ”), (a) authorizing the employment and retention of Keen-

Summit Capital Partners LLC (“Keen”) and TPW Real Estate LLC (“TPW”) to serve as the

Trustee’s real estate advisors and broker in connection with this chapter 7 case, effective to the

date of the filing of this Application, and effectively for the assumption of the pre-petition

executory contract being the Retention Agreement, dated April 10, 2019, on the terms and

conditions set forth in the retention agreement between SVC, Chapter 7 Debtor, and Keen & TPW,

executed as of April 17 & 18, 2019 (the “Retention Agreement”)2, a copy of which is attached

hereto as Exhibit 2 and Exhibit 2-a; (b) approving the terms of Keen and TPW’s employment and



2
    Capitalized terms not otherwise defined herein shall have the meaning ascribed in the Retention Agreement.
   Case 20-10268 Doc    23 Filed 10/14/20 Entered                        10/14/20 16:14:41
             Desc    Main Document           Page                       5 of 16



retention, including the proposed Transaction Fees (as defined below), indemnification provisions,

and waiver of certain information requirements; and (c) granting related relief, as more fully

described below.



                      KEEN’S SELECTION AND QUALIFICATIONS



       8.      Following arms’ length discussions, SVC selected Keen/TPW as their real estate

advisor because of, among other reasons, Keen’s experience and knowledge in complex distressed

real estate transactions. Keen has an excellent reputation for its market knowledge, use of

successful lease restructuring strategies, and is well-suited to represent SVC in connection with

marketing and sale of SVC’s assets. In connection with these discussions, the SVC and Keen/TPW

negotiated the April 2019 Retention Agreement as extended, which remains executory and subject

to the Court’s approval.

       9.      Keen is well-qualified to provide real estate consulting services to the Debtors.

Keen has considerable experience providing real estate advisory services to businesses in

bankruptcy cases, and has been employed in numerous cases under the Bankruptcy Code,

including, among many others, the recent chapter 11 cases of: In re Payless Holdings LLC, Case

No. 17-42267 (KAS) (Bankr. E.D. Mo. June 1, 2017); In re Maxus Energy Corp., Case No. 16-

11501 (CSS) (Bankr. D. Del. Dec. 15, 2016); In re Wayzata-Rochester 16 Hospitality Associates,

LLC, Case No. 16-32038 (Bankr. D. Minn. Sept. 12, 2016); In re SunEdison, Inc., Case No. 16-

10992 (SMB) (Bankr. S.D.N.Y. July 20, 2016); In re Friendly Ice Cream Corp., Case No. 11-

13167 (KG) (Bankr. S.D.N.Y. Nov. 1, 2011); and In re Collins & Aikman Corp., Case No. 05-

55927 (SWR) (Bankr. E.D. Mich. Nov. 22, 2005). In addition, Keen/TPW was recently engaged
    Case 20-10268 Doc    23 Filed 10/14/20 Entered                                   10/14/20 16:14:41
              Desc    Main Document           Page                                  6 of 16



by Berkshire Bank to assist in the marketing the Hermitage Inn Real Estate Holding Company,

Inc., Case No. 19-10214, pending before this Court. Keen’s professionals have thoroughly

reviewed SVC’s assets and the SVC’s goals and objectives prior to the filing, and understand the

Trustee and Estate’s need to proceed with liquidation and sale of the assets in the administration

of the Estate. Accordingly, the Trustee believes that Keen is both well-qualified and uniquely able

to provide the services for which it is being retained in this chapter 7 case in an efficient and timely

manner.

                                         SCOPE OF SERVICES



        10.      Specifically, the Trustee request the employment and retention of Keen/TPW to

assist in the marketing and sale of the Estate’s properties (the “Services”) under the terms of the

Retention Agreement.3 The Trustee retains complete discretion to accept or reject any transaction

arising from or related to the Services.



                                 NO DUPLICATION OF SERVICES



        11.      The Trustee intends that the services of Keen/TPW will complement, and not

duplicate, the services being rendered by other professionals retained in this chapter 7 case.

Keen/TPW understands that the Trustee has retained and may retain additional professionals

during the term of the engagement and will work cooperatively with such professionals to integrate

any respective work conducted by the professionals on behalf of the Estate.




3
  To the extent that there are any discrepancies between the summary provided herein and the Retention Agreement,
the terms and conditions of the Retention Agreement shall govern in all respects.
      Case 20-10268 Doc    23 Filed 10/14/20 Entered                                    10/14/20 16:14:41
                Desc    Main Document           Page                                   7 of 16



                                  PROFESSIONAL COMPENSATION



          12.     Keen’s decision to advise and assist the SVC, pre-petition and the Trustee, post-

petition in connection with this chapter 7 case is conditioned upon its ability to be retained

consistent with Keen’s customary terms and conditions of engagement, including the

compensation arrangement negotiated in good faith between Keen and the Debtor as set forth in

the Retention Agreement (the “Fee Structure”).4 The principal terms of the Fee Structure is as

follows:

          (i)     “Engagement Fee”: $75,000 (which the Debtor paid pre-petition). On the Effective
                  Date, SVC5 paid Keen/TPW a nonrefundable advisory and consulting fee of
                  seventy-five thousand dollars ($75,000), which fee shall be subject to set-off in full
                  against Transaction Fees.

          (ii)    “Transaction Fee”:

                         a) As and when Company closes a Transaction, whether such Transaction
                            is completed individually or as part of a package, then Consultant shall
                            have earned compensation per Transaction equal to five and one-half
                            percent (5.5%) of "Gross Proceeds" (as defined below) plus expenses
                            incurred by Consultant in accordance with paragraphs III(A)(2) and IV
                            herein.

                         b) In the event that a buyer is properly represented by a broker, then, in that
                            event, Company shall pay an additional one percent ( 1 %) of "Gross
                            Proceeds".

                         c) All transaction fees shall be paid, in full, off the top, from the proceeds
                            of sale or otherwise, simultaneously with the closing or other
                            consummation of each Transaction.

                         d) "Gross Proceeds" means the sum of the total consideration transferred to,
                            or for the benefit of, the Company. The computation of Gross Proceeds

4
  The following summary of the Fee Structure is provided solely for the convenience of the Court and parties in
interest. To the extent that there are any discrepancies between the summary provided herein and the Retention
Agreement, the terms and conditions of the Retention Agreement shall govern in all respects. In addition, capitalized
terms used to describe Keen’s compensation but otherwise not defined herein shall have the meanings ascribed to
them in the Retention Agreement.

5
    Community Bank NA provided SVC the funds for the payment of the Engagement Fee.
   Case 20-10268 Doc    23 Filed 10/14/20 Entered                          10/14/20 16:14:41
             Desc    Main Document           Page                         8 of 16



                         as well as the computation of Consultant's fee shall not be affected by the
                         costs of marketing, Company's legal fees, break-up fees, Consultant's
                         expenses nor any closing costs and/or adjustments, including but not
                         limited to adjustments and/or payments of whatever kind to lienholders,
                         secured parties or offerors.

                      e) Company hereby authorizes and instructs any escrow agent or counsel
                         (without need for further authorization or permission) to pay Consultant
                         its fees earned in strict compliance with the provisions of this Agreement,
                         time being of the essence, directly from the proceeds of the Transaction,
                         in full, simultaneously with the closing or other consummation of the
                         Transaction. The rights provided by this paragraph shall be deemed to
                         supplement and not supersede other rights provided to Consultant.

       (iii)   “Expenses”:

               A.     All reasonable out of pocket costs and expenses incurred by Consultant in
               connection with performing the services required by this Agreement, including but
               not limited to travel, lodging, FedEx, postage, telephone charges, photocopying
               charges, and the fees and reasonable expenses of counsel, etc., shall be borne by
               Company and payable at the closing of a Transaction.

               B.      With regards to the marketing of the Property, Consultant shall prepare a
               marketing plan and budget, which marketing plan and budget shall be subject to
               approval of the Company, which approval shall not be unreasonably withheld. All
               costs and expenses incurred by Consultant and that are consistent with the budget
               shall be payable to the Consultant at the closing of a Transaction.

               C.      Consultant shall not be responsible for any out-of-pocket due diligence
               costs and expenses, if any, including but not limited to updating appraisals, title
               reports, surveys, environmental reports, property condition assessments, etc..



       13.     The Fee Structure is consistent with Keen/TPW’s normal and customary billing

practices for comparably sized cases involving the services to be provided in this case. The Trustee

believes that the compensation arrangement described above is fair and reasonable. Keen/TPW,

Community Bank and the Trustee believe that the foregoing compensation arrangement is both

reasonable and market-tested.
    Case 20-10268 Doc    23 Filed 10/14/20 Entered                             10/14/20 16:14:41
              Desc    Main Document           Page                            9 of 16



        14.     The Debtor, under the pre-petition Retention Agreement would owe Keen/TPW for

fees for services performed or expenses incurred under the Retention Agreement prior to the

Petition Date should the Perlstein contract close. It is in that setting that the Trustee has treated the

Retention Agreement as an executory contract as to be assumed. Keen/TPW has not received

compensation for professional services performed or expenses incurred under the Retention

Agreement to date other than the above-referenced Engagement Fee. Keen/TPW has agreed not

to share with any other person or firm the compensation to be paid for professional services

rendered in connection with this chapter 7 case, other than members and consultants of Keen/TPW.



                                  KEEN’S DISINTERESTEDNESS



        15.     To the best of the Debtors’ knowledge and except as disclosed herein and in the

Bordwin Declaration, Keen has not represented, and does not have any connection with, the

Debtor, its creditors, its insiders, its affiliates, and its respective attorneys or accountants, or any

other parties in interest in connection with the Services performed or to be performed.



        16.     As disclosed in the Bordwin Declaration, Keen/TPW was engaged pre-petition by

SVC. Keen/TPW has informed the Trustee of these transactions, and the Trustee does not believe

that the pre-petition transaction will not in any way adversely affect Keen/TPW’s provision of

services to the Estate.



        17.     As set forth in the Bordwin Declaration, to the best of the declarant’s knowledge:

                (a)       Keen/TPW does not hold or represent an interest adverse to the Debtors’
                          estates except as previously stated by the pre-petition Retention Agreement.
    Case 20-10268 Doc     23 Filed 10/14/20 Entered                         10/14/20 16:14:41
              Desc    Main Document           Page                         10 of 16



               (b)     Keen/TPW is not and has not been a creditor, an equity security holder or
                       an insider of the Debtor, except as to it

               (c)     Keen/TPW is not and has not been, within two years before the Petition
                       Date, a director, officer, or employee of the Debtor.

               (d)     None of Keen’s employees, officers, or directors is related to the Hon.
                       Colleen A. Brown or has a connection to the Office of the United States
                       Trustee (the “U.S. Trustee”) or to any known employee in the office thereof.

       18.     To the best of the Trustee’s knowledge and as disclosed in the Bordwin Declaration,

Keen/TPW is a “disinterested person” as that term is defined in section 101(14) of the Bankruptcy

Code, and as required by section 327(a) of the Bankruptcy Code, and Keen’s employment and

retention by the Trustee is necessary and in the best interests of the Estate.



       19.     Keen/TPW has informed the Trustee that it will periodically review its files during

the pendency of this retention to ensure that no conflicts or other disqualifying circumstances exist

or arise. If any new relevant facts or relationships are discovered or arise, Keen/TPW has informed

the Trustee that it will use reasonable efforts to identify such further developments and will

promptly file a supplemental declaration if needed, as required by Bankruptcy Rule 2014(a).



                                      BASIS FOR RELIEF



       20.     Section 105(a) of the Bankruptcy Code, which codifies the inherent equitable

powers of the bankruptcy court, empowers the court to “issue any order, process, or judgment that

is necessary or appropriate to carry out the provisions of this title.” 11 U.S.C. § 105(a).



       21.     Under sections 327 and 328 of the Bankruptcy Code, a Trustee may employ one or

more professionals, which do not hold or represent an interest adverse to its estate and that are
    Case 20-10268 Doc     23 Filed 10/14/20 Entered                         10/14/20 16:14:41
              Desc    Main Document           Page                         11 of 16



disinterested persons, to assist the debtor in carrying out its duties under the Bankruptcy Code. 11

U.S.C. § 327. Specifically, section 328(a) of the Bankruptcy Code provides that

       The [trustee], . . . with the court’s approval, may employ or authorize the
       employment of a professional person under section 327 . . . of this title . . . on any
       reasonable terms and conditions of employment, including on a retainer, on an
       hourly basis, on a fixed or percentage fee basis, or on a contingent fee basis.

11 U.S.C. § 328(a).      The Trustee is specifically seeking the entry of an Order approving

Keen/TPW’s retention pursuant to Section 328(a) on a “fixed …” basis and on a “contingent fee

basis”. As such, the appropriate standard for review of its final fee application shall be the standard

set forth in Section 328(a) and not Section 330.



       23.     Under sections 365 of the Bankruptcy Code, a Trustee may assume or reject any

executory contract. Further, to the extent that the pre-petition Retention Agreement is and remains

executory that such contract be assumed and that the deposit under the Perlstein contract held by

Keen/TPW be delivered and turned over to the Trustee.



        24.    Bankruptcy Rule 2014 requires that an application for retention of a professional

include:

       [S]pecific facts showing the necessity for the employment, the name of the person
       to be employed, the reasons for the selection, the professional services to be
       rendered, any proposed arrangement for compensation, and, to the best of the
       applicant’s knowledge, all of the person’s connections with the debtor, creditors,
       any other party in interest, their respective attorneys and accountants, the United
       States trustee, or any person employed in the office of the United States trustee.



       25.     In addition, Bankruptcy Rule 2016(a) provides, in part, that:

       An entity seeking interim or final compensation for services, or reimbursement of
       necessary expenses, from the estate shall file an application setting forth a detailed
   Case 20-10268 Doc     23 Filed 10/14/20 Entered                        10/14/20 16:14:41
             Desc    Main Document           Page                        12 of 16



       statement of (1) the services rendered, time expended and expenses incurred, and
       (2) the amounts requested.

Fed. R. Bankr. P. 2016(a).



       26.     By this Application, the Trustee requests that the Court approve the employment

and retention of Keen/TPW and the compensation arrangement described in the Retention

Agreement and summarized in this Application. The proposed retention of Keen/TPW is beneficial

to the Estate and the professional compensation arrangements provide certainty and proper

inducement for Keen/TPW to act expeditiously and prudently with respect to the matters for which

it will be employed.



       27.     The Trustee also requests approval of the employment of Keen/TPW effective as

of the date of the filing of this Application, and with the assumption of the pre-petition agreement

effective to the dates of the agreement.



       28.     The Trustee further request a waiver of the requirements of Bankruptcy Rule 2016.

As set forth above and in the Retention Agreement, Keen/TPW has been engaged to provide

services on a fixed and contingent basis. In exchange for its services, Keen will receive the

compensation set forth in the Retention Agreement.          The detailed filing requirements of

Bankruptcy Rule 2016 would provide little benefit to the Debtors’ estates, would be contrary to

practices and procedures approved by bankruptcy courts for Keen/TPW, and would require the

expenditure of unnecessary time and fees in compiling time records (which Keen does not keep)

and preparing fee applications. Section 105(a) of the Bankruptcy Code allows this Court to issue

any order that is necessary or appropriate to carry out the provisions of the Bankruptcy Code. See
   Case 20-10268 Doc     23 Filed 10/14/20 Entered                        10/14/20 16:14:41
             Desc    Main Document           Page                        13 of 16



11 U.S.C. § 105(a). In addition, section 328(a) of the Bankruptcy Code allows this Court to

approve the employment of professionals retained pursuant to section 327 of the Bankruptcy Code

on any reasonable terms and conditions, and specifically provides for such retention on a “fixed or

percentage fee basis, or on a contingent fee basis.” See 11 U.S.C. § 328(a). Given the limited

scope of Keen’s employment, the Debtors believe that a waiver of the detailed filing requirements

of Bankruptcy Rule 2016 is warranted and appropriate. Further, in that the payment of the

compensation will be from Community Bank’s proceeds on sale as to the Campus property, such

payment will not impact the Estate.



       29.     Finally, the Debtors request that Keen be excused from complying with approving

a waiver of compliance with the information requirements relating to compensation requests as set

forth in the United States Trustees Guidelines for Reviewing Applications for Compensation and

Reimbursement of Expenses Filed Under 11 U.S.C. § 330 (the “Fee Guidelines”). Specifically, the

Trustee requests that (a) Keen not be subject to any time record requirements, and (b) Trustee, at

closing be permitted to reimburse Keen in the ordinary course of business pursuant to the terms of

Retention Agreement, with such payment being subject to the Court’s approval of a final fee

application. If the Trustee and Keen are required to fully comply with the Fee Guidelines, then

substantial administrative costs and professional time may be incurred without any benefit

provided to the estate. Therefore, the Trustee requests that Keen be relieved of the requirement to

fully comply with the Fee Guidelines, and, instead, be compensated as set forth above.
    Case 20-10268 Doc     23 Filed 10/14/20 Entered                         10/14/20 16:14:41
              Desc    Main Document           Page                         14 of 16



         REQUEST FOR HEARING ON SHORTENED NOTICE, NOTICE AND
                        LOCATION OF HEARING

       30.     The Trustee requests a hearing upon the Motion to Assume the Pre-Petition

Retention Agreement and Turnover of Deposit on shorten notice to the October 23, 2020 (Rutland)

date, or with the alternative location date of October 27, 2020 (Burlington) due to the need for the

immediate and continued services as to the marketing and brokerage of the property; the need for

approval of the agreement for contribution by Keen/TPW to the Estate’s “carve out”; and for

prompt turnover and preservation by the Trustee of the Perlstein deposit of $300,000 presently

held by TPW. The Trustee will provide notice of this Application and Motion to Assume and for

Turnover to: (i) the Office of the United States Trustee, (ii) the parties provided on the Court’s

Notice of Electronic Filing; (iii) Moshe Perlstein and his Counsel; (iv) any party that has requested

notice pursuant to Bankruptcy Rule 2002; (v) Keen and TPW, and, (vi) the mailing matrix as

generated by the Clerk of the Court. In light of the nature of the relief requested, the Trustee would

submit that no other or further notice need be provided.



                                     NO PRIOR REQUEST

       31.     No prior application for the relief requested herein has been made to this or any

other court.
    Case 20-10268 Doc     23 Filed 10/14/20 Entered                      10/14/20 16:14:41
              Desc    Main Document           Page                      15 of 16



       WHEREFORE, the Trustee respectfully request that the Court grant the relief requested

herein, including the request for hearing on shortened notice; and for entry of an Order,

substantially in the form of Exhibit 1, for the employment of Keen/TPW, assumption of the pre-

petition Retention Agreement and for delivery and turn over the the Perlstein deposit and such

other and further relief as is just and appropriate.




       DATED at Royalton, Vermont: Wednesday, October 14, 2020.



                                                       By:   /s/ Raymond J. Obuchowski_____
                                                             Raymond J. Obuchowski, Esq.
                                                             Obuchowski Law Office
                                                             PO Box 60, Route 107
                                                             Bethel, VT 05032
                                                             (802) 234-6244
                                                             (802) 234-6245 telefax
                                                             ray@oeblaw.com

                                                             Chapter 7 Trustee
  Case 20-10268 Doc     23 Filed 10/14/20 Entered    10/14/20 16:14:41
            Desc    Main Document           Page    16 of 16



                 SCHEDULE OF EXHIBITS

EXHIBIT 1 -          Proposed Order for Employment with attached
                     Exhibit “I” the April 18, 2019 Retention
                     Agreement and Exhibit “II” the January 23, 2020
                     extension.

EXHIBIT 2 -          April 18, 2019 Retention Agreement.

EXHIBIT 2a -         January 23, 2020 extension of Retention
                     Agreement.

EXHIBIT 3-1 -        Matthew Bordwin Declaration with attached
                     Exhibit “A” the April 18, 2019 Retention
                     Agreement and Exhibit “A-1” the January 23,
                     2020 extension.

EXHIBIT 3-2 -        Paul W. Carraccio Declaration with attached
                     Exhibit “A” the April 18, 2019 Retention
                     Agreement and Exhibit “A-1” the January 23,
                     2020 extension.


EXHIBIT 4 -          Keen/TPW Sales Brochure of Southern Vermont
                     College
